PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/567,231
Filing Date: 11 Sep 2019
Appellant(s): International Business Machines Corporation



__________________
Noah D. Kitts 
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 03/17/2022 appealing from the Office action mailed 11/22/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated 11/22/2021 from which the appeal is taken have been maintained by the Examiner.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  
Independent claims 1, 8 and 15  and the dependent claims therefrom are rejected under Quirk (20180189269) in view of Cruise (2011010926).

(2) Response to Argument
Regarding independent Claims 1, 8 and 15.
Appellant argues at page 6 of the filed appeal brief that the combination of Quirk (U.S Patent Pub. No. 2018/0189269)  and Cruise (U. S. Patent Pub. No. 2011/0161926) do not Teach or Suggest “Translating …” as Claimed. In other words appellant argues that the combination of Quirk (20180189269) in view of Cruise (2011010926-Finite state machine architecture for software development)  fails to disclose “translating the state transition graph into a software application, including generating the software application”.
            
Interpretation: Regarding the word translating applicant’s specification does not give a specific meaning and therefore Examiner gave it the broadest reasonable interpretation which is moving from one condition to another. 
Also based on applicant’s specification Paragraph 0078, lines 4-5 “creating (406) a state transition graph comprising a set of proposition value determination paths (in a process flow tree) constrained by the set of formulas” (e.g. in section 0035 “For example, “age of the insured person is less than 18 years old” is a proposition that has true or false value depending on the person applied to the proposition)
Examiner therefore interpreted the state transition graph as a system that is composed of a finite number of states (e.g yes/no; True/False; positive/negative as output for each state based on some provided inputs) 
In reply Examiner Answers: Abstract lines 1-3 of Cruise discloses “A system for developing  an application program (Software application) having func­tionality that corresponds to a finite state machine (FSM) model (thus generating an application program (software application) using the Finite state machine means the finite state machine is translated (converted) into the application program) 
 Also Lines 5-8 of Cruise abstract teaches  “a dynamic state machine processor that uses XML descriptions associated with the FSM model to generate the program executed at run-time, and an extensible graphic user interface that pro­vides the end-user interface features to the end-user as gen­erated during run-time by the processor based on the FSM model.”
 Examiner’s position is that the Finite state machine (FSM) model is decoded or translated into an application software program. Hence wherein the software application is generated based on the state transition graph,  (“A system for developing an application program (Software application) having func­tionality that corresponds to a finite state machine (FSM) model- see Abstract lines 1-8- this means the finite state machine model is translated into an application program (software program))

Appellant further argue the cited reference fails to disclose or suggest “generating a control application by translating a state transition graph into a software application”
In reply, Examiner Answers: Abstract of Cruise teaches a system that develops (generates) an application program (Software application) that corresponds to a finite state machine (FSM) and this means the application program is generated decoding or translating the finite state machine (state transition graph). Moreover lines 4-7 of the abstract clearly teaches a dynamic state machine processor that uses XML descriptions associated with the FSM model to generate the program executed at run-time. This means a software application is generated as a results of the execution of the Finite State Machine. 
Examiner would like to mention the appeal brief stated the system described by Cruise is about a fire control application and therefore the control application is already generated. 
In reply Examiner disagree because Cruise teaches developing an application program that corresponds to a finite state machine (FSM) model. See Abstract lines 1-5 (“A system for developing that corresponds to a finite state machine (FSM) model includes a visual interface that generated a graphical environment on a display for displaying an FSM model representing functionality of the program,…). This means that the fire control application is generated or developed based on the finite state machine (FSM) model.
Arguments regarding dependents claims 6,13 and 20
Appellant argues at page 8 of the appeal brief that the combination of Quirk and Cruise fails to disclose the limitation “wherein translating the state transition graph into a software application comprises generating computer-executable logic that determines values for proposition variables represented in the state transition graph”. 
Interpretation: Applicant’s specification explains that an executable process is basically a software application (See applicant’s specification- Section 0023, lines 1-3 “The server then translates the state transition graph to an executable process such as a software application”). Examiner therefore interprets the limitation “wherein translating the state transition graph into a software application comprises generating computer-executable logic that determines values for proposition variables represented in the state transition graph as a software that determines values for proposition variables representing the state transition graph. 
In reply, first, Cruise reference (2nd reference) discloses this limitation because in Section 0008, lines 9-15- “The standard actions are basic software functions typically written in a high level programming language such as mathematic functions, that perform discrete actions…” Using both the XML code in the database and the standard actions specified by that code, the DSMP execute the various steps necessary to generate the actual software application ...". The standard actions (various steps) reads on the computer executable logic because the standard actions are steps (computer executable logic) carried out by the DSMP to control the finite state machine (FSM) using a set of defined inputs (proposition variables) to determine a set of defined outputs (determined variables whether to transition from the current state to another defined state) – See section 0021. 
For example the cruise reference in Section 0025 describes that upon receiving either trigger 48, 52 (proposition variables)  represented in the FSM (state transition graph) the software application performs exit actions (computer executable logic). Section 0026 describes when trigger 48 is provided (when the user rejects the mission by providing an input) model 30 moves from state 34 to state 36 and alternatively in Section 0027 Cruise describes when trigger 52 is provided (when the user accepts the mission), the model 30 moves from state 34 to state 38. Examiner’s position is that the software application executes a logic (Computer executable logic) that determines the output of the Finite State machine (either state 36 (if true) or state 38 (If false)) based on the input (Proposition variable). 
Secondly the Quirk reference (main reference) also addresses this limitation because Section 0046, lines 14-18 teaches a system where a proposition such as “was person A the candidate for party B for the election in year C?” is entered by a user  and the LSTM model is trained (carries out computer executable logic) to output a Yes or No value depending on the extracted entities of the provided Natural language text. (Section 0046, lines 1-2 “the graph LSTM relation extractor …” and lines 10-23 “determines whether a positive or negative relationship exists among a given set of key terms (e.g., was person A the candidate for party B for the election in year C?-to receive a derived yes or no answer)
 The LSTM model (graph LSTM relation extractor) have been trained (to carry out computer executable logic such as database applications ) to determine values (positive or negative) for the proposition variables (“person A” “candidate for party B for the election in year c”)
The explanation above clearly shows that at least one of the references (Cruise (2011010926) and Quirk (20180189269) addresses the limitation where a state machine is configured to generate computer-executable logic that determines values (Positive or Negative) for proposition variables represented in the state transition graph” (State transition graph by Cruise or LSTM extractor by Quirk)
Appellant further mentioned at page 9 that the cited references fails to mention determining values for each of the proposition variables represented in the state transition graph.
In reply, as described above, the Cruise reference describes a situation wherein based on the provided input (proposition) a value is outputted. Thus in Section 0026 when trigger 48 is provided (when the user rejects the mission by providing an input) model 30 moves from state 34 to state 36 and alternatively in Section 0027 Cruise describes when trigger 52 is provided (when the user accepts the mission), the model 30 moves from state 34 to state 38. The software application executes this logic where based on an input a certain output or value is outputted. (The FSM moves or output to State 34 or 38 depending on the input (provided proposition variable). 
Moreover the Quirk reference (2nd reference)  also addresses this limitation because in section 0046 lines 10-23 a positive or negative values are determined based on the proposition “was person A the candidate for party B for the election in year C?”.  The LSTM is trained (execute a computer logic- see Section 0090, lines 3-7) to output a Boolean value (Positive or Negative) based on the provided proposition (person A,) . 
Applicant further argues that Quirk’s description of using technologies that can perform logical operation (such as AND, OR and NOT) does not teach or suggest logic that determines the values of variables to be used in formulas containing such operations.
In reply, Examiner disagree because Quirk in Section 0090 lines 3-7 teaches the graph LSTM relation extractor preform logical operation (using operators such as AND, OR and NOT) (Section 0091, lines 15-19) to determines Booleans values such as  Positive or negative  based on a provided proposition- for example if person A is the candidate for party B for the election in year C? (Section 0046 lines 10-23). 
This is based on Section 0035 of applicant’s specification there is a description of how a set of proposition (e.g “age of the insured person is less than 18 years old”)  from a text document are extracted and a logical operation was executed to determine a Boolean value true or false (“Positive or Negative”). Thus based on the input provided by the user regarding the question or query “age of the insured person is less than 18 years old” the system will either move or stay in a state or output a result. 
Arguments regarding dependents claim 7
Appellant argues at page 9 of the Appeal brief that the combination of Quirk and Cruise fails to disclose  or suggest the limitation “wherein the software application generates based on the state transition graph, questions to be provided in a user interface to determine a Boolean value for each of the proposition variables represented in the state transition graph”
In reply, Examiner respectively disagree because Cruise (US20110161926) describes wherein the software application is generated based on the state transition graph,  (“A system for developing an application program (Software application) having func­tionality that corresponds to a finite state machine (FSM) model- see Abstract lines 1-8- this means the finite state machine model is translated into an application program (software program)) questions to be provided in a user interface  (Cruise, Section 0025, lines 2-6 a displayed mission to the end user where the displayed mission is a request (question)) to determines a Boolean value for each of the proposition variables represented in the state transition graph” ((Based on the request and the input of the user (either trigger 48 or trigger 52) -model 30 will either moves from state 34 to state 36 or to state 38 (Thus either true or false) which are represented in the Finite state Machine model- See Sections 0026, lines 1-4 and Sections 0027, lines 1-3 and Fig.1 also provided below), regarding “user interface” Cruise addresses this feature because Section 0055 teaches that the output of DSMP includes user interface message for execution by GU IX which result in the presentation of the application to the end user, this means that the request is displayed via a user interface) 

    PNG
    media_image2.png
    605
    553
    media_image2.png
    Greyscale

For the above reasons, it is believed that the rejections should be sustained. 

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/AKWASI M SARPONG/Primary  Examiner, Art Unit 2675                                                                                                                                                                                                        05/26/2022

Conferees:
SPE KING Y POON (AU 2675)
/KING Y POON/Supervisory Patent Examiner, Art Unit 2675 
                                                                                                                                                                                                       SPE BENNY Q TIEU (AU 2674)

/BENNY Q TIEU/Supervisory Patent Examiner, Art Unit 2674                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.